Citation Nr: 1025345	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-16 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1967, which 
included service in the Republic of Vietnam from April 1966 to 
May 1967.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In January 2009 the Veteran testified before the undersigned at a 
travel board hearing held at the RO.  A transcript has been 
incorporated into the record.

In March 2009, the Board remanded the claim for additional 
development.  A remand by the Board confers upon the appellant, 
as a matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board finds sufficient 
compliance and this matter is ready for review.


FINDINGS OF FACT

1.  An eye disorder was not manifest during service; eye 
pathology was not identified until 2008. 

2.  The current eye disorder is unrelated to service.


CONCLUSION OF LAW

An eye disorder was not incurred in or aggravated by active 
service, nor may in-service incurrence be presumed.  38 U.S.C.A. 
§§ 1110, 1101, 1112, 1131, 1137, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In his testimony, the Veteran described an incident while in 
Vietnam when mortar fire blew up on his right side and threw him 
15 feet.  Debris was blown into his eye.  As well, he experienced 
a tank firing very close to him and again he was thrown several 
feet and landed with his face in the dirt.  Following that 
incident, his eyesight and hearing returned to normal one hour 
later.  

He related that he sought treatment from a medical corpsman for 
something in his eye.  The right eye continued to tear up, though 
the left eye was fine.  The Veteran remembered the corpsman 
wiping "it out."  He indicated that he sought more treatment at 
the field infirmary where he was given drops, the kind to get the 
"red" out.  He reported that on a sunny day in Vietnam his 
right eye would tear and after the tears would dry he had a blur 
spot in the middle of his eye.  

At the separation examination, he recalled that his eye teared.  
The Veteran also remembered seeking treatment for his eye at the 
VA medical center in New York shortly after his return.  He 
remembered being given sulfa pills and a salve, as if he had had 
a rash.  The Veteran did not return and eventually sought private 
care sometime in the 1990s.  He stated no one ever gave him a 
clear definition of why his eye teared.

The 1964 entrance examination found the Veteran's eyes to be 
clinically normal.  In April 1967, he complained of pain in his 
left ear.  The treating personnel found trauma to the left side 
of the head occurred the day prior and that pain remained below 
and behind the left ear.  Physical examination was negative.  

The Veteran returned in two days reporting pain still in the left 
side of the head, below and behind the left ear and something ran 
off and on during the day and continuously at night.  Upon 
physical examination, the treater noted a small perforation with 
drainage.  Medication was prescribed; the Veteran was instructed 
to return in 3 days and to stay in camp.  

There were no further entries that pertained to this perforation 
on the left side of the head, and none that pertained directly to 
his eyes.  The May 1967 separation examination found the eyes 
clinically normal; however the examiner noted the Veteran's 
vision in his left eye measured as 20/30, though corrected to 
20/20.  This was referred to as defective vision NCD (not 
considered disabling) in the summary section.

In January 2006, the Veteran filed claims for, among other 
things, an eye disorder.  That same month, he initiated care at 
his local VA medical facility.  A review of systems noted there 
was no blurred vision.  

In a private April 2006 psychological evaluation, submitted in 
support for another claim, the psychologist noted the Veteran 
stated he had had eye problems since service and that he was 
discharged due to his optical difficulties.  This DD 214 and the 
1967 separation examination discussed above contain no reference 
to him being discharged for any disability.  

Private treatment reports dated September 2008 indicate that the 
Veteran underwent vitrectomy surgery, also described as a 
vitrectomy membrane peel, for the right eye.  The diagnosis was 
macular hole.  Following the Board's remand order, a July 2008 
private treatment report was obtained showing presbyopia.  

In August 2009, the Veteran was afforded a VA eye examination.  
The examiner noted the Veteran's history of being exposed to a 
mortar attack and concussion in 1966, as well as the history of a 
macular hole and blurred vision centrally since he got out of 
service, the sulfa tablets treatment immediately after service, 
and the 2008 right eye status post gas bubble insertion to treat 
the macular hole.  

The Veteran reported since the surgery the tearing has decreased, 
though central blurring has remained.  Following an objective 
examination, the examiner diagnosed epiretinal membrane right 
eye, status post macular hole repair, retinal heme right eye, and 
cataract each eye.  

In a November 2009 supplemental opinion, the examiner indicated 
that she had reviewed the claims file and noted that the trauma 
described in the service treatment records was to the left side 
of the head and that there were no eye examinations conducted 
after that trauma.  She determined it was not as likely as not 
that the macular hole, epiretinal membrane and cataract were 
secondary to trauma in service.   

The VA opinion is highly probative because it was based upon an 
objective examination of the Veteran and a review of the claims 
file.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  The Board finds the 
examination legally sufficient.

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect to 
combat veterans, "[VA] shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions and hardships of 
such service . . . Service-connection of such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary."  See also 38 C.F.R. § 3.304(d) (2009).

However, the Court has further held that 38 U.S.C.A. § 1154(b) 
can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  

Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A Veteran must still generally establish his claim by 
competent medical evidence tending to show a current disability 
and a nexus between that disability and those service events.  
See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that 
the 38 U.S.C.A. § 1154(b) presumption only relates to the 
question of service incurrence, it does not relate to questions 
of whether the Veteran has a current disability or whether there 
was a nexus between the in-service event and the current 
disability.  

The Board has no cause to doubt that the Veteran was injured in 
combat in Vietnam just as he described.  What is lacking is a 
nexus between the currently-diagnosed macular hole, cataract, 
epiretinal membrane, and presbyopia and the traumatic events in 
service.  While the Board acknowledges the Veteran's contentions, 
the Board finds that there is no competent evidence which relates 
the current eye disorder to the combat trauma in service.

The Veteran testified that in effect his right eye has teared 
continuously since service.  He also testified that no one could 
give him a clear definition as to why.  

VA is not generally authorized to grant service connection for 
symptoms alone, without an identified basis for those symptoms.  
For example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).

The foregoing evidence reveals no credible evidence of a nexus 
between the Veteran's eye disorder and service.  The service 
treatment records show normal findings on separation from 
service, other than uncorrected vision of 20/30, and the first 
medical description of the right eye does not arise until nearly 
40 years (2006) after discharge from active service.  Evidence of 
a prolonged period without medical complaint, and the amount of 
time that elapsed since service, can be considered as a factor 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

The VA medical opinion also weighs against the claim.  The VA 
examiner's 2009 opinion was offered following a review of the 
claims file and after an objective examination of the Veteran.  
For these reasons it is found to be highly probative.  Moreover, 
no other competent evidence of record refutes that opinion.  

The Board acknowledges that the Veteran is competent to discuss 
his current blurriness and tearing and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

However, the absence of documented complaints or treatment for 
nearly 40 years following discharge is more probative than the 
Veteran's current recollection as to symptoms experienced in the 
past.  The private 2008 treatment reports submitted by the 
Veteran contain no reference to his service or to any combat 
trauma.  

The Board finds that the probative value of Veteran's very 
general memory of symptoms experienced in the distant past is 
outweighed by the current medical treatment reports and the 
opinion reached by the VA examiner.  Therefore, continuity has 
not here been established, either through the competent evidence 
or through his statements.

Additionally, even when considering the Veteran's symptoms, the 
Board finds that a lay person is not competent to offer an 
opinion on a matter clearly requiring medical expertise, such as 
opining that his current right eye disorder and tearing is 
related to his in-service injuries.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (a veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  

Therefore, this is not a case in which the Veteran and his 
representative's lay beliefs alone can serve to establish any 
association between the claimed disability and his service.  See 
Moray v. Brown, 5 Vet. App. 211 (1993).  He has not been shown to 
possess the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and lacks 
probative value.  

In sum, there is no support for a grant of service connection for 
a right eye disorder, alternatively diagnosed as presbyopia and a 
macular hole.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in May 2006 and August 2006 that fully 
addressed all notice elements and were sent prior to the initial 
RO decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, all 
available service treatment records were obtained.  There is no 
identified relevant evidence that has not been accounted for.  
Following the remand order, inquires were sent to the New York 
VAMC, as well as the Orange (NJ) medical center for appropriate 
treatment records and responses indicated no such records were 
found.  

Private records were also sought, and only a July 2008 treatment 
record was obtained.  Formal findings of unavailability were made 
in December 2009.  In addition, the Veteran was afforded a VA 
examination to determine the nature and etiology of the eye 
disorder in August 2009 and, as discussed, that examination was 
legally sufficient.   

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an eye disorder is denied.



___________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


